                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Michael Joseph Bergeron, Jr.

      v.                                        Case No. 18-cv-525-PB

NH, State of

                                  ORDER

     No objection having been filed, I herewith approve the Report and

Recommendation of Magistrate Judge Andrea K. Johnstone dated December

3, 2018.   “‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court and

those not preserved by such objection are precluded on appeal.’”

School Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs., 848

F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice, failure to

file a specific objection to magistrate's report will waive the right

to appeal).    Additionally, finding that the petitioner has failed to

make a substantial showing of the denial of a constitutional right,

the court declines to issue a certificate of appealability.     See 28

U.S.C.§ 2253(c)(2); Rule 11, Rules Governing Habeas Corpus Cases Under

Section 2254; First Cir. LR 22.0.

     Plaintiff’s Motion to Merge Cases & Change Venue to the Federal

District Court (doc. no. 5), and Motion for Hearing and Stop Playing

These Legal Games (doc. no. 7), are denied as moot.


                                           /s/Paul J. Barbadoro
                                          ____________________________
                                          Paul J. Barbadoro
                                          United States District Judge

Date: December 28, 2018

cc: Michael Joseph Bergeron, Jr., pro se
